Citation Nr: 0727891	
Decision Date: 09/06/07    Archive Date: 09/14/07	

DOCKET NO.  05-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the severity of service-connected 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from October 1968 to 
October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
VARO in Buffalo, New York, that denied entitlement to a total 
compensation rating based on unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.  


REMAND

After certification of the case to the Board, the veteran's 
accredited representative submitted copies of additional 
medical records.  In his April 2007 informal hearing 
presentation, the veteran's accredited representative waived 
review of the evidence by the RO and requested that the Board 
take jurisdiction.  See 38 C.F.R. § 20.1304(c) (2006).  

Received in May 2007 were copies of additional VA outpatient 
records dated in March 2007.  Waiver of initial RO 
consideration of this additional evidence is not of record.  

The veteran essentially contends that he is unable to obtain 
or maintain some form of essentially gainful employment 
because of the severity of his service-connected chronic 
myositis of the right lower dorsal spine area.  A 40 percent 
disability rating has been in effect since September 26, 
2003.  There is no recent information of record as to the 
impact of the veteran's service-connected disability on his 
ability to obtain and maintain some form of gainful 
employment.  

The Board believes that more current information with regard 
to the degree of severity of the service-connected spine 
disorder would be helpful and the case is therefore REMANDED 
for the following:  

1.  VA should obtain copies of all 
records of the veteran's treatment for 
medical purposes, private or VA, since 
2006.  Any necessary release forms should 
be completed by the veteran.  

2.  The veteran should be asked to 
complete an updated VA Form 21-8940 
(Veterans Application for Increased 
Compensation Based on Unemployability).  
He should be asked to give information 
regarding the circumstances surrounding 
the reasons for leaving the last job at 
which he worked.  He should also be asked 
to indicate specifically whether he has 
tried to obtain employment of any sort in 
the past several years.  Officials at any 
companies listed should then be contacted 
and asked to provide statements regarding 
why the veteran was not hired.  

3.  The veteran should then be provided a 
general medical examination for the 
purpose of determining the nature and 
extent of impairment attributable to his 
service-connected disability.  Of 
particular interest is the impact of his 
service-connected myositis of the right 
lower dorsal spine area on his ability to 
perform gainful employment.  The examiner 
should comment as to the impact of any 
disabilities identified on the veteran's 
ability to obtain and maintain some form 
of gainful employment.  

4.  Then, following any additional 
indicated development, VA should 
readjudicate the issue on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity for response before the case 
is returned to the Board for further 
review.  

Then, the case should be returned to the Board, if otherwise 
in order.  No action by the veteran is required until he 
receives further notice; however, he's advised that failure 
to cooperate by not reporting for any scheduled examination 
or failing to provide information with regards to any jobs he 
has tried to obtain may result in denial of his claim.  
38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

